Citation Nr: 1216304	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  10-19 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction. 

2.  Entitlement to service connection for insomnia/sleep disorder. 

3.  Entitlement to service connection for hypercholesterolemia. 

4.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969.  His awards and decorations include three Purple Heart Medals.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that in relevant part denied service connection for the claimed disabilities cited on the title page.

The Veteran submitted a letter in May 2010 asserting he was requesting "a formal hearing before VBA."  As memorialized in a Report of Contact incorporated in the claims file, the Board's administrative staff called the Veteran on April 18, 2012, to clarify exactly what kind of hearing he was requesting, and the Veteran stated at that time that he did not want a hearing but rather wanted the Board to consider his appeal based on the evidence of record.  The Board accordingly finds the Veteran has withdrawn his request for hearing.  See 38 C.F.R. § 20.704(e) (2011).


FINDINGS OF FACT

1.  Competent medical opinion states it is highly likely the Veteran has erectile dysfunction that is associated with his service-connected diabetes.

2.  Insomnia is a symptom associated with the Veteran's service-connected posttraumatic stress disorder and compensated by the relevant rating criteria for that disability; the Veteran has been also been diagnosed with obstructive sleep apnea, but there is no evidence that sleep apnea symptoms began during service or have been chronic since discharge from service.

3.  A high cholesterol level (hypercholesterolemia) is not a disability for which service-connected compensation may be considered.

4.  Hypertension was not present during service on to any degree in the first year after discharge from service, is not etiologically related to service to include herbicide exposure, and was not caused or permanently worsened by a service-connected disability.


CONCLUSIONS OF LAW

1.  Erectile dysfunction is proximately due to or aggravated by the service-connected diabetes mellitus Type II.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

2.  A disability manifested by insomnia/sleep disorder is not due to or aggravated by service.  §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  A disability manifested by hypercholesterolemia is not due to or aggravated by service.  §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  Hypertension was not incurred in or aggravated by active service, its incurrence or aggravation during such service may not be presumed, and the disability is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The notification obligation in this case, to include the disability-rating and effective date elements of a service-connection claim, was accomplished by way of a letter from the RO to the Veteran dated in March 2009; the Veteran had ample opportunity to respond prior to issuance of the rating decision on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records are associated with the file, as are post-service treatment records from VA and from those non-VA providers identified by the Veteran as having potentially relevant records.  The Veteran has received appropriate VA medical examination during the course of the appeal and has been advised of his entitlement to a hearing before the Board but has declined such a hearing.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this appeal.  

Based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Applicable Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310, which provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service- connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity due to the natural progress of the disease from the current level.

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  The last date on which the veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Effective from August 31, 2010, 38 C.F.R. § 3.309(e) was amended to add ischemic heart disease to those diseases presumably caused by exposure to an herbicide agent during active service.  However, a new Note 3 at the end of 38 C.F.R. § 3.309 reads as follows: "For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease." See 75 Fed. Reg. 53,202 (August 31, 2010).   

The Secretary of Veterans Affairs has determined there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).

Notwithstanding the presumption, a claimant can also establish service connection for disability due to Agent Orange exposure with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.






Evidence and Analysis

Entitlement to service connection for erectile dysfunction

The Veteran asserts he has erectile dysfunction secondary to the service-connected diabetes mellitus.  The Board will consider whether service connection can be granted on either a direct or secondary basis.

Service treatment records (STRs) show no indication of erectile dysfunction during service.  He was treated for epididymitis in November 1967, but Report of Medical Examination at the time of his separation from service in March 1969 showed clinical evaluation of the genitourinary system as "normal."

A December 2008 treatment note by Dr. Vivek Narain, a private  urologist, states the Veteran was being followed up for prostate problems and history of hypogonadism.  The Veteran was noted to have symptoms of fatigue and problems with erections.  The pros and cons of testosterone injection were discussed, but the Veteran was afraid of making his prostate symptoms worse.

The Veteran had a VA Agent Orange examination in February 2009.  In relevant part, the examiner noted current problems including diabetes Type II, testicle infection with mumps and right testicle atrophic and tender; erectile dysfunction was not cited. 

The Veteran presented to the VA Primary Care Clinic (PCC) in March 2009 to establish entitlement to care.  The Veteran was noted to have a history of benign prostatic hypertrophy (BPH) but there was no notation of any other genitourinary disorder, including erectile dysfunction.

The Veteran submitted a Statement in Support of Claim in April 2009 asserting that he had experienced erectile dysfunction "off and on" for the last 15 to 20 years; he had tried prescription medication but it just gave him a headache.  The Veteran did not explain why he felt his erectile dysfunction was related to service.

The Veteran had a VA diabetes mellitus examination in April 2009 that noted onset of diabetes in 1995.  The examination report is silent in regard to erectile problems generally and as a complication of diabetes specifically.

The rating decision on appeal, issued in August 2009, denied service connection for erectile dysfunction because there was no evidence the disorder began during service or that it was etiologically related either to service or to the service-connected diabetes mellitus.

In his Notice of Disagreement (NOD), received in September 2009, the Veteran asserted he had been having sexual dysfunction intermittently long before he was diagnosed with diabetes.  

Finally, the file contains a letter from a VA staff physician dated in May 2010 asserting that it is "highly likely that [the Veteran's] erectile dysfunction is associated with his diabetes."  

The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).   Further, a claimant is entitled to service connection where he or she submits supportable competent evidence of in-service nexus that is not rebutted by other medical opinion of record.  Hanson v. Derwinski, 1 Vet. App. 512 (1991).  The Veteran in this case having submitted competent and uncontroverted medical opinion associating his claimed erectile dysfunction with the service-connected diabetes mellitus Type II, the Board finds the criteria for service connection are met and the claim must be granted.

Resolution of the doubt has been resolved in favor of the Veteran.  Gilbert, 1 Vet. App. 49, 53.

Entitlement to service connection for insomnia/sleep disorder

STRs show no indication of insomnia or other sleep disorder during service, to include the Report of Medical Examination at the time of his separation from service.
  
In March 1994 the Veteran presented to Dr. Don A. Wright as a new patient.  During interview the Veteran reported bad sleep pattern, with loud snoring and periods when his wife believed he stopped breathing; Dr. Wright's impression was probable sleep apnea.  

The Veteran had a sleep study at Sumner Regional Medical Center in May 2002 on referral from Dr. Wright; the impression was moderate obstructive sleep apnea (OSA) with severe desaturation.  Thereafter, a March 2003 treatment note by Dr. Wright asserts an established diagnosis of sleep apnea, currently on continuous positive airway pressure (CPAP) therapy.  In June 2004 Dr. Wright stated the Veteran was not having current problems with sleep apnea and was wearing his mask.

The Veteran had a VA Agent Orange examination in February 2009.  In relevant part, the examiner noted current problems including sleep apnea.  

The Veteran presented to the VA PCC in March 2009 to establish entitlement to care, at which time he was noted to have a history of OSA.

The Veteran submitted a Statement in Support of Claim in April 2009 explaining that he was unable to sleep at night and had a hard time staying awake during the day.  The Veteran did not cite OSA symptoms; rather, he stated he felt that his sleep pattern might be related to having served overseas.

The Veteran's wife submitted a Statement in Support of Claim in June 2009 stating that for the entire period of their marriage, then nearing 40 years, the Veteran had exhibited unusual sleep patterns of jerking and twisting, as well as apparent violent dreams.  The Veteran's wife did not cite snoring, interrupted breathing or other symptoms associated with OSA.

The rating decision on appeal, issued in August 2009, denied service connection for insomnia (claimed as sleeping problems) because insomnia per se is a symptom, not a disease for which service connection can be considered; in this case the Veteran had not shown a diagnosed underlying disease.

In his Notice of Disagreement (NOD), received in September 2009, the Veteran asserted that insomnia was a symptom of posttraumatic stress disorder (PTSD).  [The Board notes at this point that the Veteran had not at that time submitted a claim of service connection for PTSD, but the RO accepted the Veteran's NOD as an initial claim for service connection and subsequently granted service connection for PTSD by a rating decision in December 2009.]

The file contains a September 2009 letter from private psychological examiner Marie LaVasque that discusses the Veteran's reported sleep problems (sweating, kicking, yelling and thrashing in his sleep) as well as other symptoms that had been present since his return from Vietnam.  Ms. LaVasque stated she had diagnosed the Veteran with PTSD based on the constellation of his symptoms (sleep disturbance, nightmares, exaggerated startle response, increased irritability and hypervigilance.

The Veteran submitted a letter in November 2009 stating that his NOD was not intended to assert a new claim for PTSD, but rather to explain that his claimed symptoms were directly or indirectly related to PTSD.  He had not previously identified himself as having PTSD because of the related social stigma.  Specifically regarding the sleep issue, the Veteran stated, "I should have stated PTSD."

Thereafter, the Veteran had a VA PTSD examination in November 2009 in which he described symptoms including initial insomnia, night sweats and inability to keep his CPAP mask on because of his thrashing behavior in his sleep.  The examiner categorized the Veteran's difficulty falling or staying asleep as a persistent symptom of increased arousal associated with PTSD.  The examiner diagnosed PTSD (Axis I) and comorbid sleep apnea, gout, diabetes and BPH (Axis III).

The RO granted service connection for PTSD by a rating decision in December 2009.  The RO granted an initial disability rating of 50 percent, based on symptoms including chronic sleep impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Subsequent VA treatment records for PTSD chronicle the Veteran's troubles sleeping due to nightmares related to Vietnam, with attendant thrashing in his sleep and inability to go to sleep and remain asleep at night.

On review of the evidence above, the Board finds that the specific sleep problems for which the Veteran sought service connection in his instant claim (insomnia, troubled sleep, disrupted sleep patterns) were recognized during the course of the appeal as symptoms of PTSD, for which the Veteran is now receiving compensation.  Thus, his claimed subjective sleep symptoms are now essentially service-connected and no longer on appeal.

The Veteran also has a separate diagnosed sleep disorder in the form of OSA.  VA treatment notes show receipt of a sleep lab study in September 2009 with results of a polysomnography study with diagnosis of OSA, and a VA sleep lab note in March 2010 shows he continued to sleep with a CPAP machine, so OSA is a disorder that has been constant throughout the period under appellate review.

On review, there is no evidence that OSA is etiologically related to service.  The evidence does not show, and the Veteran does not assert, that he had symptoms consistent with OSA during service; the Veteran's wife credibly reported sleep disturbance since service but did not mention chronic OSA-related symptoms since service.  OSA was apparently documented in 1994, more than 20 years after discharge from service.  OSA is not a disorder presumptively associated with exposure to herbicides, and there is no medical evidence of record associated the Veteran's OSA to herbicide exposure in this instance.  Combee, 34 F.3d 1039, 1042.  Finally, there is no medical opinion of record associating OSA specifically to service or to a service-connected disability, nor has the Veteran argued such a relationship.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers and examiners; the Board has also considered the statement offered by the Veteran's wife.  The Board has particularly considered exactly what sleep disorder symptoms the Veteran has cited and what symptoms he has argued should be service connected; see Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  In this case, the Veteran's original claim for insomnia/sleep disorder was effectively subsumed by the RO's grant of service connection for PTSD; he has presented no lay evidence showing that any other diagnosed sleep disorder, such as OSA, is related to service. 

In sum, the Board has found the Veteran does not have a sleep disorder outside the service-connected PTSD that is due to or aggravated by service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 

Entitlement to service connection for hypercholesterolemia

STRs show no indication of hypercholesterolemia during service, to include Report of Medical Examination at the time of his separation from service.
  
Treatment records from Dr. Don Wright dated in March 2003 reflect a current laboratory study showing hyperlipidemia with apparent elevated cholesterol.  Wright entered a clinical impression hyperlipidemia in October 2003.  In February 2007 Dr. Wright noted an established diagnosis of hyperlipidemia but stated the Veteran's lipid profile was good for cholesterol.

Treatment records from Dr. Michael Kellogg dated in August 2008 cite current problems including diabetes mellitus and comorbid conditions including hypercholesterolemia, although the Veteran denied any current symptoms related to hypercholesterolemia.  Per Dr. Kellogg's note, hypercholesterolemia was diagnosed in July 2001 and was currently being treated by a lipid-lowering agent.

The Veteran had a VA Agent Orange examination in February 2009.  In relevant part, the examiner noted current problems including diabetes Type II and hyperlipidemia; hypercholesterolemia was not cited but the examiner listed cardiovascular disorders in the form of hypertension and gout.

The Veteran presented to the VA PCC in March 2009 to establish entitlement to care.  He was noted to have a history of gouty arthritis and hypertension.  Neither hypercholesterolemia nor hyperlipidemia were cited, but the Veteran's contemporaneous VA medications list showed a prescription for control of cholesterol; his medication list also included an oral medication to control diabetes and an oral medication to control BPH.

The Veteran had a VA diabetes mellitus examination in April 2009 that noted diagnosis of diabetes mellitus as well as cardiovascular disease and hyperlipidemia.  The examiner did not specifically mention hypercholesterolemia.   The examiner did not identify the nature of the cardiovascular disease being cited and did not list cardiovascular disease as a current complication of diabetes.  However, the examiner did enter an opinion that hyperlipidemia is not a condition that is caused by diabetes. 

The rating decision on appeal, issued in August 2009, denied service connection for hypercholesterolemia because the condition per se is a laboratory finding, not a disease for which service connection can be considered; the Veteran in this case had not identified a diagnosed cardiovascular disorder.

In his Notice of Disagreement (NOD), received in September 2009, the Veteran cited hypercholesterolemia as an issue he wanted to appeal, but did not identify why he considered the condition to be related to service.

On review of the evidence above, the Board notes at the outset that Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability and in the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The term "disability" as used for VA purposes refers to impairment of earning capacity due to disease, injury, or defect, rather than the disease, injury, or defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, as pointed out by the RO, high cholesterol is a laboratory finding; it is not a disability for which service connection can be granted.  The only diagnosed cardiovascular disorders of record are gout and hypertension, for which service connection has separately been considered and denied.  Review of the file does not otherwise show an actual cardiovascular disability potentially associated with hypercholesterolemia for which service connection can be considered.
   
In sum, hypercholesterolemia was identified many years after discharge from service and is not a disability for which service connection may be considered.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 

Entitlement to service connection for hypertension

Under VA rating criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).

STRs show no indication of hypertension during service.  Report of Medical Examination at the time of his separation from service shows the Veteran's blood pressure was measured as 130/80, which is not hypertensive by the VA criteria cited above.

In March 1994 the Veteran presented to Dr. Don A. Wright as a new patient; there was no mention of history of hypertension or current hypertension (the Veteran's current blood pressure was measured as 138/76).  In March 2003, Dr. Wright noted the Veteran's blood pressure as "elevated" (154/96 and 152/78) but did not enter a diagnosis of hypertension.  A treatment note in September 2003 stated the Veteran's blood pressure continued to climb and he was no longer attempting to lose weight; the Veteran was diagnosed with hypertension, prescribed an antihypertensive medication and advised to lose weight and decrease his intake of salt.  Thereafter, the Veteran's blood pressure was brought under control by a combination of weight loss and medication.

Treatment records from Dr. Michael Kellogg dated in August 2008 cite current problems including diabetes mellitus without mention of complications as well as comorbid disorders including essential hypertension.   The provider also noted family history of hypertension (father).
  
The Veteran had a VA Agent Orange examination in February 2009.  In relevant part, the examiner noted current problems including diabetes Type II and hypertension.

The Veteran had a VA diabetes mellitus examination in April 2009 that noted onset of diabetes in 1995 and diagnosis of hypertension in the same year.  The Veteran's current blood pressure was measured as 106/68, 124/82 and 116/79.  The examiner stated that the Veteran had essential hypertension, which is not a condition that is a complication of diabetes and is not worsened or increased by diabetes. As rationale, the examiner cited the onset of the Veteran's hypertension in relation to the onset of diabetes.   

The rating decision on appeal, issued in August 2009, denied service connection for hypertension on a both a direct and secondary basis.

In his Notice of Disagreement (NOD), received in September 2009, the Veteran asserted he had been warned to lower his blood pressure for years before hypertension was actually diagnosed, and that Dr. Wright had informed the Veteran that sugar, diabetes and blood pressure were all tied together.  

On review, the Veteran is shown to have been exposed to herbicides in Vietnam.  Hypertension is not a disease presumptively associated with herbicide exposure, and there is no medical opinion of record associating the Veteran's hypertension directly with herbicide exposure.  Combee, 34 F.3d 1039, 1042.

Hypertension is subject to presumptive service connection under 38 C.F.R. § 3.309(a) if it becomes manifest to a compensable degree within the first year after discharge from service even if not documented during service.  However, the Veteran was shown to have been not hypertensive as late as March 1994, more than twenty years after discharge from service.  Accordingly, the presumption for chronic disability does not apply.

The Board has considered the Veteran's contention that he was told by Dr. Wright that his hypertension is "tied together" with his service-connected diabetes.  However, hearsay medical evidence does not constitute competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).  ("What a physician said, and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence."  Robinette, 8 Vet. App. at 77).  In this case, the VA examiner provided competent and uncontroverted medical opinion stating that the kind of hypertension with which the Veteran has been diagnosed is not related to diabetes.  The Board accordingly finds that service connection cannot be granted on a secondary basis.

The Board notes in regard to the Veteran's lay evidence that a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case the VA examining physician is more competent than the Veteran to assert an opinion about the etiology of hypertension and the relationship between hypertension and a service-connected disability.

In sum, the Board has found the Veteran's hypertension is not etiologically related to service or to the service-connected diabetes.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 


ORDER

Service connection for erectile dysfunction is granted.

Service-connection for insomnia/sleep disorder is denied. 

Service connection for hypercholesterolemia is denied.

Service connection for hypertension is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


